Case 17-23718-TPA       Doc 107     Filed 04/28/21 Entered 04/28/21 12:09:21          FILED
                                                                                      Desc Main
                                   Document      Page 1 of 2                          4/28/21 11:28 am
                                                                                      CLERK
                                                                                      U.S. BANKRUPTCY
                                                                                      COURT - WDPA
                     IN THE UNITED STATES BANKRUPTCY COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA


 IN RE:
 EDWARD BEHR                                   :     Case No. 17-23718 TPA
 DIANE BEHR                                    :
        Debtors                                :     Chapter 13
                                               :
        EDWARD BEHR                            :
        DIANE BEHR                             :
               Movants                         :    Related to Document No. 106
                                               :
               v.                              :
                                               :
        CMG MORTGAGE                           :    Hearing: May 5, 2021 at 11:30 A.M.
             Respondents                       :



                             ORDER SCHEDULING HEARING




               AND NOW, this 28th day of April, 2021, a Motion to Continue/Reschedule

 Hearing at Document No. 106 having been filed in the above-captioned proceeding;

               It is hereby ORDERED, ADJUDGED and DECREED that a hearing is scheduled

 for May 5, 2021 at 11:30 A.M. by the Zoom Video Conference Application, at which time the

 parties and/or their counsel must participate remotely by using the Zoom Video Conference

 Application (hereinafter “Zoom”). To participate in and join a Zoom Hearing please initiate and

 use the following link at least 15 minutes prior to the scheduled Zoom Hearing time:

 https://www.zoomgov.com/j/16021303488, or alternatively, you may use the following: Meeting

 ID: 160 2130 3488. For questions regarding the connection, contact Judge Agresti’s Staff Lawyer,

 Atty. Courtney Helbling, at 814-464-9781. All Attorneys and Parties may only appear by Zoom

 and must comply with Judge Agresti’s Amended Notice of Temporary Modification of
Case 17-23718-TPA         Doc 107    Filed 04/28/21 Entered 04/28/21 12:09:21          Desc Main
                                    Document      Page 2 of 2



 Appearance Procedures, dated and effective June 10, 2020, which can be found on the Court’s

 website at https://www.pawb.uscourts.gov/sites/default/files/pdfs/tpa-proc-appearances.pdf.




                                                     Thomas P. Agresti, Judge
                                                     United States Bankruptcy Court



 Case Administrator to serve:
        Debtors
        Kenneth Steidl, Esq.
        Maria Miksich, Esq.
        Ronda J. Winnecour, Esq.
